Citation Nr: 0333279	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  99-23 921A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to separate compensable evaluations for bilateral 
tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel




INTRODUCTION

The veteran had active military service from August 1965 to 
August 1968, and from February 1970 to February 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1999 rating decision which 
denied entitlement to a rating in excess of 10 percent for 
tinnitus; denied entitlement to a compensable rating for 
bilateral hearing loss; and granted service connection for 
hypertension, assigning a 10 percent evaluation therefor.

On September 27, 2002, the Board issued a decision denying 
entitlement to a rating in excess of 10 percent for tinnitus 
(and determining that the veteran was not entitled to 
separate compensable ratings for his bilateral tinnitus); 
denying entitlement to a compensable rating for bilateral 
hearing loss, and denying entitlement to a rating in excess 
of 10 percent for hypertension.  The veteran appealed the 
September 2002 decision to the United States Court of Appeals 
for Veterans Claims (Court), and in an order dated in April 
2003, the Court granted a joint motion for partial remand 
filed by the parties, and vacated the Board's September 27, 
2002, decision, but only to the extent that entitlement to 
separate compensable ratings for bilateral tinnitus was 
denied; the Court dismissed all remaining issues decided in 
the September 2002 Board decision.  The case was thereafter 
returned to the Board.

As indicated above, the Court vacated the September 27, 2002, 
Board decision only as to the denial in that decision of 
separate compensable evaluations for tinnitus.  Since the 
joint motion for partial remand did not challenge the Board's 
decision as to the denial of an increased rating for tinnitus 
(or otherwise request that the Court vacate the Board's 
decision on that basis), and as the Court's April 2003 order 
specifically dismissed all issues other than the issue of 
whether the veteran is entitled to separate compensable 
ratings for his bilateral tinnitus, the Board concludes that 
the issue on appeal has been limited by the veteran and the 
Court to the sole question of whether the veteran is entitled 
to separate compensable ratings for his bilateral tinnitus.  
The sole issue remaining on appeal is therefore as listed on 
the title page of this action.

The Board again notes that the veteran failed, without 
explanation, to report for his requested hearing in July 2002 
before a traveling member of the Board.  His request for a 
travel Board hearing is therefore considered withdrawn.  
38 C.F.R. § 20.204(d) (2003).


FINDING OF FACT

The veteran's service-connected tinnitus is manifested by 
constant ringing in both ears.


CONCLUSION OF LAW

The claim for assignment of separate compensable evaluations 
for bilateral tinnitus is without legal merit.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.87a, Diagnostic Code 6260 
(1998); 38 C.F.R. §§ 4.25, 4.87, Diagnostic Code 6260 (2003); 
68 Fed. Reg. 25,822 (2003); VAOPGCPREC 2-2003; Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994)


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), was signed into law.  On August 29, 
2001, VA promulgated final regulations to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  Except for revisions 
pertaining to claims to reopen based on the submission of new 
and material evidence, which in any event are not applicable 
in the instant case, the final regulations are effective 
November 9, 2000, and "merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA."  
See 66 Fed. Reg. at 45,629.

After review of the record, the Board concludes that VA's 
duties under both the VCAA and the new regulations have been 
fulfilled.

The record reflects that the veteran was provided in October 
1999 with notice of the September 1999 rating decision from 
which the current appeal originates.  He was provided a 
statement of the case in December 1999 which notified him of 
the evidence considered, the adjudicative action taken, the 
decision reached, the pertinent law and regulations, and the 
reasons and bases for the decision.  The Board notes that the 
veteran was scheduled for a requested travel Board hearing in 
July 2002, but that he failed to report.  The Board also 
notes that the RO obtained all evidence identified by the 
veteran, and in a May 1999 letter informed the veteran that 
no additional information was required of him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
notes in any event that the veteran, in the joint motion for 
partial remand adopted by the Court, specifically averred 
that he had actual notice of the evidence required to 
substantiate his claim for separate compensable ratings for 
bilateral tinnitus and of the laws affecting that claim, as 
contemplated in 38 U.S.C.A. § 5103.  He also stated that he 
was not asserting that prejudicial error exists with respect 
to any failure by VA to provide the notice required by 
38 U.S.C.A. § 5103.  See Janssen v. Principi, 15 Vet. App. 
370, 373-77 (2001). 

The Board notes that effective June 13, 2003, the provisions 
of 38 C.F.R. § 4.87, Diagnostic Code 6260, under which the 
veteran's tinnitus is currently rated, were amended to 
provide in a note following the diagnostic code that only a 
single evaluation is to be assigned for tinnitus, whether the 
sound is perceived in one ear, both ears, or in the head.  
See 68 Fed. Reg. 25,822 (2003).  While the veteran has not 
been provided with notice of the final rule, the Board points 
out that the final rule adopted without change a proposed 
rule issued by VA on September 19, 2002, see 67 Fed. Reg. 
59,033 (2002), and that both the proposed and final rules 
note that the addition of the note at issue merely codified 
VA's practice of assigning only a single 10 percent 
evaluation for tinnitus, even where the sound is perceived in 
both ears.  Since the rule enacted effective June 13, 2003, 
merely codified existing practice, and as the veteran 
conceded in the joint motion for partial remand that he had 
actual notice of the laws pertaining to his claim, the Board 
concludes that the veteran will not be prejudiced by the 
Board proceeding to adjudicate his claim without first 
providing him with the text of the notes added to 38 C.F.R. 
§ 4.87, Diagnostic Code 6260.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the statement 
of the case informed the veteran of the information and 
evidence needed to substantiate his claim.  Moreover, and as 
noted above, the veteran concedes that he has received the 
notice required by 38 U.S.C.A. § 5103 in connection with his 
claim, and has in any event indicated that he is not claiming 
that he has been prejudiced by any failure of VA to provide 
him with any notice required under that statutory provision.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran were obtained by the RO.  
In any event, as will be discussed below, the issue currently 
before the Board turns on an interpretation of law rather 
than on lay or medical evidence.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard, supra.

Service connection for tinnitus was granted in April 1990; 
the disability was evaluated as 10 percent disabling.  This 
evaluation has remained in effect since that time.

The medical evidence on file indicates that the veteran's 
tinnitus is bilateral and constant in nature.

Under the former criteria for tinnitus, a 10 percent 
evaluation is warranted where tinnitus is persistent and a 
symptom of head injury, concussion or acoustic trauma.  Ten 
percent is the maximum disability rating provided.  See 38 
C.F.R. § 4.87a, Diagnostic Code 6260 (1998).

Under the current schedular criteria, Diagnostic Code 6260, a 
10 percent evaluation is warranted for tinnitus that is 
recurrent.  The maximum disability rating available under 
this code is 10 percent.  See 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2001).  Effective June 13, 2003, the provisions of 
Diagnostic Code 6260 were amended to add a note specifying 
that raters are to "[a]ssign only a single evaluation for 
recurrent tinnitus, whether the sound is perceived in one 
ear, both ears, or in the head."  38 C.F.R. § 4.87, 
Diagnostic Code 6260, Note (2) (2003).

As indicated above, the veteran's tinnitus is currently 
evaluated as 10 percent disabling, which is the maximum 
schedular evaluation available for that disability.  The 
veteran argues that he is entitled to separate 10 percent 
evaluations for each ear, since his tinnitus is bilateral in 
nature.  He asserts that 38 C.F.R. § 4.25 requires rating his 
tinnitus separately for each ear, as that provision provides, 
in pertinent part, that "[e]xcept as otherwise provided in 
this schedule, the disabilities arising from a single disease 
entity, e.g., arthritis, multiple sclerosis, cerebrovascular 
accidents, etc., are to be rated separately[,] as are all 
other disabling conditions, if any."  See 38 C.F.R. 
§ 4.25(b) (2003).

The Board first notes that it has been VA's policy for a 
number of years that where tinnitus is to be rated as a 
disability in its own right, only one 10 percent rating is 
assignable for the tinnitus, whether the sound is perceived 
in one ear, both ears, or in the head.  See 67 Fed. Reg. 
59,033 (2002); 68 Fed. Reg. 25,822, 25,823 (2003).  Moreover, 
effective June 13, 2003, the notes accompanying 38 C.F.R. 
§ 4.87, Diagnostic Code 6260 now specifically require the 
assignment of a single evaluation for bilateral tinnitus.  
The Board notes that while the veteran contends that 
38 C.F.R. § 4.25(b) nevertheless authorizes the assignment of 
separate compensable evaluations for bilateral tinnitus, VA's 
Secretary specifically rejected this argument in codifying 
the policy of assigning only a single evaluation for 
bilateral tinnitus.  See 68 Fed. Reg. 25,822, 25,823 (2003) 
("...to rate each ear separately would be a violation of the 
principle of 38 C.F.R. § 4.25(b) that a 'single disease 
entity' is to be given a single rating").

The Board also points out that on May 22, 2003, VA's Office 
of General Counsel issued a precedential opinion holding that 
38 C.F.R. § 4.87, Diagnostic Code 6260, as in effect prior to 
June 10, 1999, and as amended as of that date, authorized a 
single 10 percent disability rating for tinnitus, regardless 
of whether tinnitus is perceived as unilateral, bilateral, or 
in the head.  The opinion went on to hold that separate 
ratings for tinnitus for each ear may not be assigned under 
Diagnostic Code 6260 or any other diagnostic code.  See 
VAOPGCPREC 2-2003.

In sum, Diagnostic Code 6260, under which the veteran's 
tinnitus is currently rated, now specifically provides, 
consistent with prior VA policy, that only a single 10 
percent evaluation is assignable for bilateral tinnitus, and 
in codifying that policy VA's Secretary has indicated that 
38 C.F.R. § 4.25(b) does not allow for the assignment of 
separate evaluations for bilateral tinnitus.  More 
importantly, VA's Office of General Counsel has specifically 
held that separate ratings for tinnitus for each ear may not 
be assigned under any diagnostic code, even where the 
tinnitus was evaluated under the schedular criteria in effect 
prior to June 10, 1999.  The Board is bound in its decisions 
by the precedent opinions of VA's General Counsel.  See 
38 U.S.C.A. § 7105(c) (West 2002).

The Court has held that in a case where the law is 
dispositive of the claim, the claim should be denied because 
of lack of entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  Since 38 C.F.R. § 4.87, 
Diagnostic Code 6260 currently prohibits assignment of 
separate evaluations for bilateral tinnitus, and as 
VAOPGCPREC 2-2003 prohibits assignment of separate 
evaluations for bilateral tinnitus regardless of the 
diagnostic code involved, there is no basis for the veteran's 
claim for separate compensable evaluations for his service-
connected bilateral tinnitus.  His claim must therefore be 
denied as legally insufficient. 




ORDER

Entitlement to separate compensable evaluations for bilateral 
tinnitus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



